Per Curiam.
By petition, Geraldine DeFoe seeks an appeal as a matter of right from a final order refusing the issuance of a rule against Harry P. Friedlander, an attorney, to show cause why his license to practice law should not be revoked or suspended. We are of opinion that an appeal does not lie.
DeFoe filed in the trial court a verified complaint setting forth allegations, which for obvious reasons will not be repeated here, detailing the conflicts between her and Friedlander occurring during the course of litigation in which he represented parties adverse to her. The trial judge, in a comprehensive written opinion, held that the allegations of the complaint were “insufficient to validate it for the purpose of showing probable cause against” Friedlander. A final order was entered dismissing the complaint.
*122Code § 54-74 prescribes the procedure “for suspension or revocation of license” of an attorney at law. The Code section provides that upon the making by any person of a complaint verified by affidavit, the court in which the complaint is filed, if it deems the case a proper one for such action, shall issue a rule against the attorney to show cause why his license to practice law should not be revoked or suspended.
Upon issuance of the rule, the fact of such issuance is certified to the Chief Justice of this court. The Chief Justice designates two judges to hear and decide the case in conjunction with the judge issuing the rule. Upon the hearing, if the attorney is found guilty, his license to practice law may be revoked or suspended or he may be reprimanded by the court.
The Code section then provides that the “person or persons making the complaint or the defendant, may, as of right, appeal from the judgment of the court to the Supreme Court of Appeals by petition.” [Emphasis added.]
We believe that “the judgment of the court” from which an appeal as of right is provided means the judgment of the three-judge court finding the attorney guilty or not guilty of the charges brought against him. The appeal as a matter of right does not apply to the action of the single judge initially issuing or refusing to issue a rule to show cause. As to such action, there is no provision for appeal.
The petition for appeal filed in this case is rejected and dismissed.

Petition dismissed.